O’DONOGHUE, Judge.
This cause came on for hearing on the complaint seeking injunctive and declaratory relief, and the plaintiffs’ motion for a temporary restraining order to restrain a proceeding before the National Labor Relations Board (hereinafter called the Board), pursuant to Section 9 of the National Labor Relations Act, 29 U.S.C.A. § 159, hereinafter called the Act, for the investigation and certification of representatives, and on a motion of the defendants to dismiss the complaint on the grounds, inter alia, that this Court was without jurisdiction of the subject matter of the complaint and that plaintiffs have failed to exhaust their administrative remedies. The Court has read and considered the papers and pleadings filed in this case, and has heard oral argument of counsel.
The court being of the opinion that administrative remedies have not been exhausted and that it does not have jurisdiction, under the allegations of the complaint, to enjoin the Board or the members of the Board from conducting the proceedings before it, it is hereby;
Ordered, adjudged and decreed that the motion for temporary restraining order be, and the same is hereby, denied, and it is further;
Ordered, adjudged and decreed that the complaint be, and the same is hereby, dismissed without costs.